NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       AUG 27 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

DAVID STEVEN BRAUN,                             No.    18-16641

                Plaintiff-Appellant,            D.C. No. 5:17-cv-06294-SVK

 v.
                                                MEMORANDUM*
YAHOO! INC.,

                Defendant-Appellee.

                  Appeal from the United States District Court
                      for the Northern District of California
                 Susan van Keulen, Magistrate Judge, Presiding**

                           Submitted August 19, 2019***

Before:      SCHROEDER, PAEZ, and HURWITZ, Circuit Judges.

      David Steven Braun appeals pro se from the district court’s order dismissing

his diversity action alleging issues with his Yahoo e-mail account. We have

jurisdiction under 28 U.S.C. § 1291. We review for an abuse of discretion a


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
            The parties consented to proceed before a magistrate judge. See 28
U.S.C. § 636(c).
      ***
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
dismissal under Federal Rule of Civil Procedure 41(b) for failure to comply with a

court order. Ferdik v. Bonzelet, 963 F.2d 1258, 1260 (9th Cir. 1992). We affirm.

      The district court did not abuse its discretion by dismissing Braun’s action

because Braun failed to file a second amended complaint, or to explain why he did

not do so, as ordered. See Ferdik, 963 F.2d 1258, 1260-61; see also Link v.

Wabash R. Co., 370 U.S. 626, 630-31 (1962) (recognizing the authority of a court

to dismiss sua sponte under Rule 41(b)).

      Braun’s contentions regarding his right to appointment of counsel in the

district court and the lack of finality of the district court’s order are unpersuasive.

      AFFIRMED.




                                            2                                     18-16641